BASKIN, Judge.
Because we do not discern a gross abuse of discretion by the trial court, Cricket Club, Inc. v. Basso, 384 So.2d 908 (Fla. 3d *808DCA 1980); see B.C. Builders Supply Co. v. Maldonado, 405 So.2d 1345 (Fla. 3d DCA 1981), we affirm the denial of the Motion, on Behalf of Sylvan Pawliger, to Set Aside Default Judgment.
We reverse as to Max Pawliger, however, in accordance with the concession by counsel for appellee that proper service was not effected.
Affirmed as to Sylvan Pawliger; reversed as to Max Pawliger, with directions to vacate the default entered against him; and remanded for further proceedings.